Bishop, J.
The statute (Code, section 254) provides that “ if a defendant in a criminal cause has perfected an appeal from a judgment against him, and shall satisfy a judge of the court from which the appeal is taken that he is unable to pay for a transcript of the evidence, such judge may order the same made at the expense of the county.” Now, in the absence of any counter showing, the affidavit of the defendant was sufficient to establish the fact of his poverty. Counsel for the State do not stop to question this. The contention presented' is that, as there was no showing of merit in the appeal, the ruling of the court was correct, notwithstanding the proof of poverty. This is to argue that the word “ may,” as it appears in the statute, is to be given construction according to its letter, and therefore the granting of an order is within the discretion of the court. And in support of this State v. Waddle, 94 Iowa, 748, is cited and relied upon. In our view, the argument is misplaced. As the statute was' at the time the Waddle case was decided, the form of expression was: “ The court, if in the opinion of the judge justice will be thereby promoted, may order,” etc. Code 1873, section 3777. The change to the present form of expression came with the Code of 1897. That there was á purpose underlying the change cannot be doubted, and we think it was to make obligatory the granting of an order on satisfactory proof of poverty. This is to say, of course, that the word “ may ” should be read “ must.” But it is well settled that we are authorized to do this, where necessary to effectuate a plain purpose of the lawmaking body. Now, without doubt, the trial judge believed that the defendant had been rightly convicted, and that an appeal must be without merit. We *447are bound to assume this, as otherwise he would have set aside the verdict and granted a new trial. It is for this court to determine if the judgment resulted in a failure of justice, and we think it was the intention of the statute to give an impecunious defendant a fair opportunity to have his case brought here for review. And this seems to have been the governing thought in several of our recent cases where the question has been presented. State v. Robbins, 106 Iowa, 688; State v. Wright, 111 Iowa, 621; State v. Steidley, 133 Iowa, 31.
We conclude that the motion for an order should have been sustained, and the case will be remanded, with instructions to proceed in harmony with the view thus expressed.— Reversed.